Per Curiam.
This is an action to probate an instrument offered as the will of Adam Seip, a resident of Madison county at the time of his death. William Seip contested, as heir at law and next of kin, on the grounds of lack of testamentary capacity and because of the undue influence of certain institutions named as beneficiaries.
The jury found for contestants, and from judgment entered on the verdict the proponents have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.
Day, J., dissents.